DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Examiner notes the entry of the following papers:
Amended claims filed 11/12/2021.
Applicant’s arguments/remarks made in amendment filed 11/12/2021.
Claims 1-5, and 7-20 are amended.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 11/12/2021 in regards to the prior art of record does not disclose the amended limitations are moot in view of new grounds of rejection.  Please see detailed rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-6, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al (US 20150363986 A1, herein Hoyos), Xu et al (Large-Scale Order Dispatch in On-Demand Ride-Hailing Platforms: A Learning and Planning Approach, herein Xu), and Hill et al (US 2009/0216600 A1, herein Hill)
Regarding claim 1,
	Hoyos teaches a method comprising, by a computing system: (Hoyos, paragraph [0021], line 1 “The systems and methods disclosed herein provide the infrastructure to configure a car to be owner aware.  More specifically, the on-board computer can identify the owner by name and face before accessing and while using the vehicle.” In other words, method is method, and computer is computing system.)
	[accessing a set of training data samples obtained from a plurality of vehicles, each training data sample from a vehicle being obtained based on monitoring a ride provider and one or more passengers travelling within the vehicle,] 
	[wherein the training data sample from the vehicle represents an interaction event occurring between the ride provider and the one or more passengers travelling within the vehicle;]
	training a machine-learning model [based on the set of training data samples obtained from the plurality of vehicles;] (Hoyos, paragraph [0021], line 8 “Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences. The system can also, using the biometric user information, detect abnormal user behavior, emergency conditions and the like.  In response the system can adjust the operation of the In other words, machine learning model is machine learning model, and learn is training.)
	[receiving a ride request from a passenger;]
	[determining that a particular ride provider is matched to the passenger based on the ride request associated with a transportation management system, wherein the passenger is associated with a particular vehicle for transporting the passenger in accordance with the ride request;]
	receiving sensor data associated with of one or more sensors disposed inside the particular vehicle, the sensor data being based on the one or more sensors monitoring the particular ride provider and the passenger while the passenger is in a passenger compartment of the particular vehicle; (Hoyos, paragraph [0021], line 5,  “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use.” And, paragraph [0056], line 17 “In addition, one or more cameras can be positioned at various locations of the interior of the vehicle so as to capture imagery of passengers for monitoring or identification as further described herein.” In other words, using optical sensors and other sensors is sensor data associated with of one or more sensors disposed inside the particular vehicle, sensors placed throughout the vehicle is one or more sensors disposed inside the vehicle, actively monitor the user is sensory output being associated with monitoring the passenger, and sensors in the vehicle actively monitoring the user is the sensor data being based on the one or more sensors monitoring the particular ride provider and the passenger while the passenger is in a passenger compartment of the particular vehicle.)
	extracting one or more features from the received sensor data;  (Hoyos, paragraph [0021], line 5 “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use. Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences.” In other words, the on-board computer can … learn user characteristics is extracting one or more features from the received sensor data, and characteristics, habits and preferences is one or more features.)
	generating, utilizing the machine-learning model and the one or more features extracted from the received sensor data, a score representing a likelihood of whether the received sensor data is indicative of the interaction event of one or more predetermined event types; and (Hoyos, paragraph [0021], line 5 “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use. Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences.  The system can also, using the biometric user information, detect abnormal user behavior, emergency conditions and the like.” And, paragraph [0146], line, 1, “In accordance with the disclosed embodiments, the exemplary systems and methods are configured to perform the actions listed in the following Table 1:  

    PNG
    media_image1.png
    713
    571
    media_image1.png
    Greyscale
”
In other words, machine learning is machine-learning model, using biometric information, detect abnormal user behavior, emergency conditions and the like is generating, utilizing the machine learning model and the one or more features extracted from the received sensor data, a score representing a likelihood of whether the received sensor data is indicative of the interaction event of one or more predetermined event types (see Table 1).  Examiner notes that determining abnormal behavior and identifying the likelihood of a particular event is generating an evaluation, or score, of what that particular event is likely to be compared to other possible events. The score is representing a likelihood of a particular event compared to other events among the items from Table 1, such as NOD (nodding off detection), IMED (Imminent Medical Emergency Detection), or intoxication.)
	providing, based on the score, a notification to the transportation management system indicating the interaction event of the one or more predetermined event types. (Hoyos, Table 1, and paragraph [0021], line 10 “The system can also, using the biometric user information, detect abnormal user behavior, emergency conditions and the like. In response, the system can adjust the operation of the vehicle accordingly or provide notifications and alerts to the appropriate recipients.”  In other words, provide notifications and alerts is providing a notification, using the biometric user information, detect abnormal user behavior is based on a score, and items from Table 1 are one or more predetermined event types.)
	Thus far, Hoyos does not explicitly teach accessing a set of training data samples obtained from a plurality of vehicles, each training data sample from a vehicle being obtained based on monitoring a ride provider and one or more passengers travelling within the vehicle.
	Xu teaches accessing a set of training data samples obtained from a plurality of vehicles, each training data sample from a vehicle being obtained based on monitoring a ride provider and one or more passengers travelling within the vehicle, (Xu, Figure 1, and, page 905, column 1, line 6, “In particular, we model order dispatch as a large-scale sequential decision-making problem, where the decision of assigning an order to a driver is determined by a centralized algorithm in a coordinated way.” And, page 906, column 1, paragraph 2, line 2 “Each individual decision of matching a driver to an order is based on two terms: an instant reward for the driver serving this order attained from real-time information, and an additional 

    PNG
    media_image2.png
    471
    519
    media_image2.png
    Greyscale

In other words, Offline Learning Step (from Figure 1) is training, historical data is training data, based on passenger demand and taxi supply patterns from historical data, we build a unified evaluation metric is accessing data samples obtained from a plurality of vehicles, and real-time taxi monitoring information is data sample from a vehicle being obtained based on monitoring a ride provider and one or more passengers travelling within the vehicle.)
	Xu teaches wherein the training data sample from the vehicle represents an interaction event occurring between the ride provider and the one or more passengers travelling within the vehicle; (Xu, Figure 2, and, page 906, column 1, paragraph 2, line 6 “Based on passenger demand and taxi supply patterns from historical data, we build a unified 

    PNG
    media_image3.png
    463
    561
    media_image3.png
    Greyscale

 In other words, historical data is training data, Passenger Request represents one or more passengers, Driver is ride provider, and Matching Result (from Figure 2) and pickup and delivery is an interaction event occurring between the ride provider and the one or more passengers within the vehicle.)
	Xu teaches training a machine-learning model based on the set of training data samples obtained from the plurality of vehicles, (Xu, page 905, column 1, paragraph 1, line 9 “The problem is solved in a learning and planning manner: 1) based on historical data, we first summarize demand and supply patterns into a spatiotemporal quantization, each of which indicates the expected value of a driver being in a particular state; 2) a planning step is conducted in real-time, where each driver-order-pair is valued in consideration of both immediate rewards and future gains, and then dispatch is solved using a combinatorial optimizing algorithm.” In other words, learning is training, combinatorial optimization algorithm is machine-learning model, and historical data is training data samples obtained from a plurality of vehicles.)
	Xu teaches receiving a ride request from a passenger (Xu, Figure 2, In other words, Passenger Request (from Figure 2) is receiving a ride request from a passenger.)
	Both Xu and Hoyos are directed to providing more efficient ways to optimize resource utilization and user experience in ride sourcing.  In view of the teaching of Hoyos, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu into Hoyos. This would result in a combined machine learning model that both monitors the passenger in the vehicle (as does Hoyos) and connects passengers and drivers (as does Xu).
	One of ordinary skill in the art would be motivated to do this in order to improve order dispatch efficiency to improve customer satisfaction.  (Xu, page 1, column 1, paragraph 1, line 16 “Through extensive offline experiments and online AB tests, the proposed approach delivers remarkable improvement on the platform’s efficiency and has been successfully deployed in the production system of Didi Chuxing.”)
	Thus far, the combination of Hoyos and Xu does not explicitly teach determining that a particular ride provider is matched to the passenger based on a ride request associated with a transportation management system, wherein the passenger is associated with a particular vehicle for transporting the passenger in accordance with the ride request; 
	Hill teaches determining that a particular ride provider is matched to the passenger based on a ride request associated with a transportation management system, wherein the passenger is associated with a particular vehicle for transporting the passenger in accordance with the ride request; (Hill, FIG. 3, and paragraph [0058], line 1 “At step 320, the transport transaction service may receive the request; access a user profile associated with the request; and may match the transport request with one or more drivers who are available to provide the requested transport with the user-provided thresholds.” And, FIG. 2, step 235 “Set Requester Preferences”. 

    PNG
    media_image4.png
    702
    476
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    679
    472
    media_image5.png
    Greyscale

In other words, match the transport request with one or more drivers is determining that a particular ride provider is matched to the passenger, request is ride request, transport transaction service is transport management system, and requester preferences is passenger associated with a particular vehicle in accordance with the ride request.)
 	Both Hill and the combination of Hoyos and Xu are directed to automating and monitoring passenger modes of transportation.  In view of the teaching of the combination of Hoyos and Xu, it would be obvious to one of ordinary skill in the art before the effective filing 
	One of ordinary skill in the art would be motivated to do this to optimize transaction conditions, such as rate, schedule and finding an appropriate driver for the specific passenger. (Hill, paragraph [0008], line 10 “While there may be many potential private and commercial providers for each transport requester, there is no mechanism for the requester to optimize the transaction conditions (e.g., get the lowest rate for the transport, or find a driver with a similar schedule and interests).”) 
Regarding claim 4, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, 
	wherein a sensory output associated with the training data sample of the set of training data samples is from one or more first sensors (Hoyos, paragraph [0021], line 5 “In addition, using optical sensors and other sensors placed throughout the vehicle, the system is further configured to actively monitor the user based on biometrics, monitor the vehicle and the surrounding environment during use.” And, line 8 “Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences.” In other words, sensors is sensory output, user characteristics, habits and preferences, based on output from the sensors is training data sample of the set of training data samples, and optical sensors and other sensors placed throughout the vehicle is one or more first sensors.) 
	disposed inside the vehicle, and wherein the vehicle is different from the particular vehicle. (Hoyos, paragraph [0037], line 8, “The set of features present in the biometric of an See above mapping for sensors disposed inside a vehicle (sensors placed throughout the vehicle). The instant application calls to storing profile information collected from a first vehicle, and then using that collected information when the user gets a ride from another vehicle (a first vehicle different from the vehicle).  This is verification of identity and associated information.  Hoyos addresses this with biometrics.  The owner of the vehicle is authenticated by prior stored biometric information each time the owner tries to access and subsequently use the vehicle.  It’s the same action despite the fact that it is with the same vehicle instead of with two or more vehicles.”)
Regarding claim 5, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, 	
	wherein the one or more sensors comprises a first sensor that is (1) integrated with a device placed on a dashboard of the particular vehicle and (2) configured to capture at least one of audio or video. (Hoyos, FIG. 5a, and paragraphs [0149], line 3 “For example, using a dashboard-like interface presented by an enrolled mobile device 101a or computing device executing the secure authentication application or through a web-based user interface.  Using the dashboard, a user can adjust settings preferences and specify access rules for the audit trails.” And, paragraph [0059], line 6 “ In addition, the mobile device can also include one or more microphones 104 for capturing audio recordings as would be understood by those skilled in the art.”

    PNG
    media_image6.png
    450
    516
    media_image6.png
    Greyscale

In other words, a dashboard-like interface is a device placed on a dashboard of the particular vehicle and capturing audio recordings is capture at least one of audio or video.)
11. 	Regarding Claim 6,
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 5, 
	wherein the device is configured to enable or disable the first sensor from recording audio or video based on a preference indicator associated with the passenger. (Hoyos, FIG 2a, and paragraph [0053], line 1 “A user interface 115 is also operatively connected to the processor.  The interface can be one or more input or output device(s) such as switch(es), button(s), key(s), a touchscreen, microphone, etc. as would be understood in the art of electronic computing devices and in-vehicle computing devices.  User Interface serves to facilitate the capture of commands from the user such as an on-off commands or user information and settings related to operation of the disclosed embodiments.”

    PNG
    media_image7.png
    618
    702
    media_image7.png
    Greyscale

In other words, one or more input or output devices is device, and facilitate the capture of commands from the user such as on-off commands is configured to enable or disable the first sensor from recording audio or video based on a preference indicator associated with the passenger.) 
Regarding claim 9, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, 
	wherein the machine-learning model is further trained utilizing a set of user profile information associated with the set of training data samples; and (Hoyos, paragraph [0021], line 8, “Accordingly, the on-board computer can, through machine learning, learn user characteristics, habits and preferences.” And, paragraph [0006], line 3 “The method includes accessing, by computing device, a computer readable storage medium that includes: a plurality of user profiles that are each associated with a respective user and a respective mobile device,…” In other words, machine learning is machine-learning model, on-board computer can, through machine learning, learn user characteristics, habits and preferences is further trained, and plurality of user profiles is set of user profile information associated with the set of training data.)
wherein the score is further generated utilizing profile information associated with the passenger, the particular ride provider, or both the passenger and the particular ride provider. Active 36178487.3(Hoyos, paragraph [0146], Table 1, column 1, line 13 “Altered State or Intoxication Detection” and, paragraph [0132], line 1 “Joe can “enroll” his entire family, in his system app, and define various settings relating to himself and other enrolled users/occupants of the car, for instance, setting their ages.” In other words, using profile information and machine learning, detecting an Altered State is score is further generated using profile information, user is particular ride provider, and other … occupants of the car are passengers.)
Regarding claim 10, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, 
further comprising: receiving a first location with an electronic device associated with the passenger; receiving a second location associated with the particular vehicle; determining that a proximity between the first location and the second location is within a predetermined threshold; and transmitting an instruction to cause the one or more sensors to be activated.  (Hill, FIG. 3, and page 1, paragraph 1, line 1 “A requester may submit a request for transport comprising a set of transport preferences, which may include a desired starting point, ending point (e.g. destination), and pickup and/or delivery time.  The transport preferences may also comprise a price and proximity thresholds indicating that non-conforming transport may be accepted with the supplied thresholds (e.g., not starting from exactly the desired starting point location, etc.).” In other words, starting point is first location, ending point is second location, proximity thresholds is determining that a proximity between the first location and the particular vehicle is within a predetermined threshold, and (from block 370 of FIG. 3) transmit confirmation message to Passenger and Driver is transmitting an instruction configured to cause the one or more sensors in the particular vehicle to be activated.)
Regarding claim 11, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, 
wherein the computing system is associated with the transportation management system, the method further comprising: prior to determining that the particular ride provider is matched to the passenger: receiving the ride request from an electronic device associated with the passenger; and matching, in response to the ride request, the passenger with the particular vehicle for transporting the passenger. (Hill, paragraph [0021], line 1 “The system 100 may comprise a transport transaction service 107 running on a server computer 108, which may be communicatively couple to the computing devices 102, 103, and 104 via the network.” And, FIG. 3, Box 315 “Transmit Request to Transport Transaction Service” And, FIG. 3, Boxes 330, 335, 340, 345, and 350 respectively “Evaluate Requester Preferences, Conforming Drivers?, Evaluate Driver Preferences, Passenger Conforms?, Offer Transport Transaction to Conforming Driver(s)”  In other words, transport transaction service is transport management system, Transmit Request is receiving a ride request, and the series of steps (in FIG. 3) is matching, in response to the ride request, the ride requestor with the particular vehicle for transporting the ride requestor.)
Regarding claim 12, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, 
	wherein the computing system is integrated with the particular vehicle, the method further comprising: receiving the machine-learning model from the transportation management system.  (Hoyos, paragraph [0021], line 15 “The machine learning can be further enhanced and informed by integration of the on-board computer with other user devices and networked systems and services associated with the user.” In other words, on-board computer is computing system integrated with the particular vehicle, machine learning is machine-learning model, and on-board computer with other user devices and networked systems and services is receiving the machine-learning model from a transport management system.  Examiner notes that integrating the on-board computer with networked systems enables the ability to download software for updates and enhancements such as initial and revised machine-learning software.)
Claim 13 is a computing system claim corresponding to method claim 1.  Otherwise, they are the same. The combination of Hoyos, Xu, and Hill teaches a computing system. The preamble of claim 1 cites “by a computing system.”  Further, it is implicit that a computer implemented method requires one or more processors and one or more storage media in order to run.  Therefore, claim 13 is rejected for the same reasons as claim 1.
Claim 17 is a computer-readable non-transitory storage media claim corresponding to method claim 1.  The combination of Hoyos, Xu, and Hill teaches a computer-readable non-transitory storage medium.  The preamble of claim 1 cites “a computing system.” It is implicit that a computer implemented method requires one or more processors and one or more storage media in order to run. Therefore, claim 17 is rejected for the same reasons as claim 1.
Claims 2, 3, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos, Xu, Hill, Rajasingham (US 9428088 B1, herein Rajasingham), and Fahrner (US 9194955 B1, herein Fahrner)
Regarding claim 2,
the combination of Hoyos, Xu, and Hill teach the method of Claim 1, 
further comprising: [determining that the passenger consents to the one or more sensors being activated while the passenger is in the particular vehicle]; 
Thus far, the combination of Hoyos, Xu, and Hill does not explicitly teach determining that the passenger consents to the one or more sensors in the vehicle being activated while the passenger is in the particular vehicle.
Rajasingham teaches determining that the passenger consents to the one or more sensors in the vehicle being activated while the passenger is in the particular vehicle. (Rajasingham, column 3, line 7 “Another set of embodiments can have the camera channel from on Air Sleeper available to other Air Sleepers and a microphone as well to allow passengers to communicate by video link without leaving their Air Sleepers.  This may be activated in software that enables communication after consent by both Air Sleeper passengers.” In other words, software that enables communication after consent is determining that the ride requester consents, microphone is one or more sensors, and Air Sleeper passenger is a ride requester in the vehicle. Examiner notes that an airplane is a particular vehicle.)
Both Rajasingham and the combination of Hoyos, Xu, and Hill are directed to monitoring and providing services to passengers in transportation vehicles. In view of the teaching of the combination of Hoyos, Xu, and Hill, it would be obvious to one of ordinary skill in the art before 
One of ordinary skill in the art would be motivated to do so in order to provide passengers with consented to features and various utilities.  (Rajasingham, column 1, line 14 “The present invention provides a new structure and passenger transport paradigm for accommodating passengers in a vehicle with particular attention paid to safety, utility and provides new features for utility in a virtual navigation headset.”)
Thus far, the combination of Hoyos, Xu, Hill and Rajasingham does not explicitly teach transmitting an instruction to cause the one or more sensors to be activated. 
Fahrner teaches transmitting an instruction to cause the one or more sensors to be activated.  (Fahrner, column 17, paragraph 3, line 6 “As a further example, motion detection of the bicycle could be reported from the bike GPS device, during a time in which the owner or operator of the bike GPS device has activated theft prevention, e.g., by a wireless key fob communicating with the bike GPS device, or remotely from the server communicating back to the bike GPS device, etc.”  In other words, activated theft prevention, e.g., by a wireless key fob communicating with the bike GPS device, or remotely from the server is transmitting an instruction configured to cause the one or more sensors in the vehicle to be activated.)
	Both Fahrner and the combination of Hoyos, Xu, Hill and Rajasingham are directed to automating and monitoring modes of passenger transportation.  In view of the teaching of Hoyos, Hill and Rajasingham, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fahrner into the 
	One of ordinary skill in the art would be motivated to do this in order to send information from the cloud to sensors and alarm functions wirelessly. (Fahrner, column 1, line 34 “The method further includes writing information relating to sensor, GPS, and alarm functions from the cloud based server into the bike mounted activity tracker via a wireless link.) 
Regarding claim 3, 
	the combination of Hoyos, Xu, Hill, Rajasingham, and Fahrner teaches the method of Claim 2, further comprising: 
determining that the particular ride provider consents to the one or more sensors being activated while the passenger is in the particular vehicle.  (Rajasingham, column 3, line 7 “Another set of embodiments can have the camera channel from on Air Sleeper available to other Air Sleepers and a microphone as well to allow passengers to communicate by video link without leaving their Air Sleepers.  This may be activated in software that enables communication after consent by both Air Sleeper passengers.” In other words, software that enables communication after consent is determining that the ride provider consents, microphone is one or more sensors, and the act of consenting is activated while the passenger is in the vehicle.)
Claim 14 is a computing system claim corresponding to method claim 2.  Otherwise, they are the same.  Therefore, claim 14 is rejected for the same reasons as claim 2.
Claim 18 is a computer-readable non-transitory storage media claim corresponding to method claim 2.  Otherwise, they are the same. Therefore, claim 18 is rejected for the same reasons as claim 2.
Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos, Xu, Hill and Bonyar et al (A Review on Current eCall Systems for Autonomous Car Accident Detection, herein Bonyar).
Regarding claim 7, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, 
	further comprising: determining that the interaction event is associated with at least one of a confrontation event or a health event; (Hoyos, paragraph [0146], Table 1, column 1, line 5 “IMED (Imminent Medical Emergency Detection) – car slows to a stop, turns on hazard lights and automatically calls a preset number or 911 with prerecorded voice message including current location of car.” In other words, IMED is an interaction event, and is at least one of a confrontation event or a health event.)
	Thus far, the combination of Hoyos, Xu, and Hill does not explicitly teach identifying, based on the at least one of the confrontation event or health event, a third-party computing system associated with the one of the confrontation event or the health event; and sending the alert to the third-party computing system.
Bonyar teaches identifying, based on the at least one of the confrontation event or health event, a third-party computing system associated with the one of the confrontation event or the health event; and sending the alert to the third-party computing system. (Bonyar, Fig. 1, and page 2, column 1, line 1 “eCall is an emergency call that can be generated 

    PNG
    media_image8.png
    600
    756
    media_image8.png
    Greyscale

In other words, injuries is at least one of the confrontation event or health event, PSAP is a third-party, and eCall manually or automatically sends an alert to the third-party. Examiner notes that the third party such as an ambulance service, or public access point may be manual, have a computer system for on/off hours, or both.)

	One of ordinary skill in the art would be motivated to do this because the consequences of traffic accidents causing health events or even death can be minimized by faster response time of emergency services. (Bonyar, page 1, column 1, line 2 “As it was proven by previous researches, the consequences of traffic accidents regarding the injuries of those affected is strongly depending on the response time of the emergency services: the time that takes place between the occurrence of the accident and the arrival of services to the site, and also on the level of informed status of the emergency regarding the number and condition of the injured person [2].”)
Claim 15 is a computing system claim corresponding to method claim 7.  Otherwise they are the same.  Therefore, claim 15 is rejected for the same reasons as claim 7.
Claim 19 is a computer-readable non-transitory storage media claim corresponding to method claim 7.  Therefore, claim 19 is rejected for the same reasons as claim 7.
Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos, Xu, Hill and Smart (US 20140340241 A1, herein Smart).
Regarding claim 8, 
	the combination of Hoyos, Xu, and Hill teaches the method of Claim 1, further comprising: 
determining that the interaction event is associated with at least one of a confrontation event or a health event; (Hoyos, Paragraph [0146], Table 1, Column 1, Line 5 “IMED(Imminent Medical Emergency Detection) – car slows to a stop, turns on hazard lights and automatically calls a preset number or 911 with prerecorded voice message including current location of car.” In other words, IMED is an interaction event, and at least one of a confrontation event or a health event.)
Thus far, the combination of Hoyos, Xu, and Hill does not explicitly teach determining, based on the at least one of the confrontation event or the health event, an alternate destination different from a destination specified by the ride request; and instructing the particular vehicle to travel to the alternate destination.
Smart teaches determining … an alternate destination different from a destination specified by the ride request; and instructing the particular vehicle to travel to the alternate destination.   (Smart, Paragraph [0086], Line 9 “In some embodiments, the booking system may continue to operate after an initial available berth/parking selection has been made, e.g. it may monitor traffic conditions and may suggest an alternative destination, or automatically change the destination, if it determines that there may be problems travelling to the initially-selected parking space.” In other words, suggest additional routes is determining… an alternate destination different from a destination specified, and automatically change the destination is instructing the particular vehicle to travel to an alternate destination.)
	Smart and the combination of Hoyos, Xu, and Hill are both directed to vehicles and delivering passengers to destinations. In view of the teaching of the combination of Hoyos, Xu, based on the at least one of the confrontation event or the health event) it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smart into the combination of Hoyos, Xu, and Hill.  This would result in determining, based on the at least one of the confrontation event or the health event, an alternate destination different from a destination specified by the ride request; and instructing the particular vehicle to travel to the alternate destination.
One of ordinary skill in the art would be motivated to do this in order to have a vehicle capable of suggesting alternate destinations and to automatically change destinations if advantageous to the passenger. (Smart, page 1, paragraph [0003], line 1 “Embodiments of the present invention are intended to address at least some of the abovementioned problems. Some embodiments can accurately obtain information in a real-time manner regarding availability of spaces, thereby ensuring that a space will actually be available for the vehicle when it is taken there.  According to a first aspect of the present invention there is provided a method of directing a vehicle to an allocated area…”) 
Claim 16 is a computing system claim corresponding to method claim 8.  Otherwise, they are the same. Therefore, claim 16 is rejected for the same reasons as claim 8.
Claim 20 is a computer-readable non-transitory storage media claim corresponding to method claim 8.  Otherwise, they are the same.  Therefore, claim 20 is rejected for the same reasons as claim 8.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        


/BRIAN M SMITH/Primary Examiner, Art Unit 2122